      Case 4:20-cv-01115 Document 155 Filed on 06/25/20 in TXSD Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


LADDY CURTIS VALENTINE and                       §
RICHARD ELVIN KING, individually and             §
on behalf of those similarly situated,           §
        Plaintiffs,                              §
                                                 §
v.                                               § Civil Action No. 4:20-cv-01115
                                                 §
BRYAN COLLIER, in his official capacity,         §
ROBERT HERRERA, in his official capacity,        §
And TEXAS DEPARTMENT OF CRIMINAL                 §
JUSTICE,                                         §
      Defendants.                                §

                             DEFENDANTS’ NOTICE OF FIFTH
                             SUPPLEMENTAL DISCLOSURES

        Defendants the Texas Department of Criminal Justice, Bryan Collier, and Robert Herrera,

 (“Defendants”), through their attorneys of record, advise the Court that on this date they have

 provided their Fifth Supplemental Disclosures to Plaintiffs, pursuant to FRCP 26(a)(1).


                                             Respectfully Submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             RYAN L. BANGERT
                                             Deputy First Assistant Attorney General

                                             DARREN L. MCCARTY
                                             Deputy First Assistant Attorney General

                                             SHANNA E. MOLINARE
                                             Assistant Attorney General
                                             Chief, Law Enforcement Defense Division
     Case 4:20-cv-01115 Document 155 Filed on 06/25/20 in TXSD Page 2 of 3



                                            /s/ Christin Cobe Vasquez
                                            CHRISTIN COBE VASQUEZ
                                            Attorney-in-Charge
                                            Texas State Bar No. 24074047
                                            Federal Bar No. 1125898
                                            Assistant Attorney General
                                            Law Enforcement Defense Division
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711-2548
                                            Telephone: (512) 475-4199
                                            Facsimile: (512) 370-9996
                                            Christin.Vasquez@oag.texas.gov

                                            ATTORNEYS FOR DEFENDANTS
                                            TDCJ, COLLIER, AND HERRERA



                            NOTICE OF ELECTRONIC FILING

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing the foregoing motion in accordance with the Electronic Case

Files System of the Southern District of Texas, on June 25, 2020.


                                            /s/ Christin Cobe Vasquez
                                            CHRISTIN COBE VASQUEZ
                                            Assistant Attorney General




                                                2
     Case 4:20-cv-01115 Document 155 Filed on 06/25/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that the

foregoing has been served via the electronic filing system of the Southern District of Texas, on

June 25, 2020, addressed to:

JEFF@EDWARDS-LAW.COM
SCOTT MEDLOCK
SCOTT@EDWARDS-LAW.COM
MIKE SINGLEY
MIKE@EDWARDS-LAW.COM
DAVID JAMES
DAVID@EDWARDS-LAW.COM
Plaintiffs’ Counsel

John Keville
JKeville@winston.com
Denise Scofield
dscofield@winston.com
Michael T. Murphy
MTMurphy@winston.com
Brandon W. Duke
bduke@winston.com
Benjamin D. Williams
bwilliams@winston.com
Robert L. Green
RLGreen@winston.com
Corienne Stone Hockman
CHockman@winston.com
Plaintiffs’ Counsel

                                            /s/ Christin Cobe Vasquez
                                            CHRISTIN COBE VASQUEZ
                                            Assistant Attorney General




                                               3
